Citation Nr: 0702106	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  96-18 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Evaluation of service-connected dysthymia, rated as 50 
percent disabling from May 12, 1986, and 70 percent disabling 
from November 2, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1962 to 
June 1963.

This matter was previously before the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 RO rating 
decision that granted entitlement to service connection for 
dysthymia and assigned a 30 percent disability rating from 
May 12, 1986.  Subsequently, by a September 1996 hearing 
officer's decision, a higher (50 percent) evaluation was 
assigned, effective from May 12, 1986.  This case was 
remanded by the Board in March 2000 and January 2003 for 
additional development.  By an April 2005 decision, the Board 
awarded a 70 percent rating from November 2, 2001.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Further, when an original 
rating is appealed, consideration must be given as to whether 
an increase or decrease is warranted at any time since the 
award of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the rating question currently 
under consideration was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating, and, as will be shown, has been "staged" 
in a previous adjudication, the Board has characterized the 
rating issue on appeal as set forth on the title page.  Id.


REMAND

As noted above, in an April 2005 decision, the Board denied a 
rating greater than 50 percent for the period prior to 
November 2, 2001, and granted a 70 percent disability rating 
from November 2, 2001.  This decision took into account 
regulatory changes affecting pertinent rating criteria that 
took effect on February 3, 1988, and November 7, 1996, both 
of which occurred after the effective date of the original 
award of service connection.  

The veteran appealed to the Court.  In a Joint Motion for 
Partial Remand, the veteran and VA agreed that the Board had 
failed to adequately explain why the veteran was not entitled 
to a 100 percent rating for his dysthymia for the entire 
period in question, including a period of time from November 
6, 1996, to the present, based on the third criterion under 
the pre-February 1988 Diagnostic Code 9405 criteria, i.e., 
"demonstrably unable to obtain or retain employment."  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) (only one of three 
listed criteria found in the General Rating Formula at 
38 C.F.R. § 4.132 (1987) need be met for award of 100 percent 
disability rating for a psychoneurotic disorder).  The Joint 
Motion therefore moved for a remand for readjudication.  The 
Joint Motion also noted that the veteran filed an Application 
For Increased Compensation Based on Unemployability," VA 
Form 21-8940, in November 1999, that had never been 
adjudicated, and called for action to be taken on that claim.   
The Court, incorporating it by reference, granted the Joint 
Motion.  

The Board notes that the veteran's most recent mental 
disorders examination of record was conducted in November 
2001, more than five years ago, and that the most recent 
medical treatment records on file are nearly as old.  The 
Board cannot readjudicate this case without more recent 
medical evidence, and must therefore remand in order to 
obtain the veteran's most recent medical records and to 
afford him another mental disorders examination.  See Olson 
v. Principi, 3 Vet. App. 480, 482 (1992) (VA must provide 
examination when appellant claims disability is worse than 
rated and available evidence is too old to evaluate current 
state of condition).  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to his claim.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran that have 
not been secured previously.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform him and 
his representative of this and ask 
them to provide a copy of additional 
medical records they may have 
obtained on their own that have not 
been secured previously.  The 
veteran should be specifically asked 
to submit any pertinent information 
or evidence that he may have in his 
possession.

2.  The RO should arrange for the 
veteran to undergo a VA mental 
disorders examination by a qualified 
mental health professional.  The 
examiner is to provide a diagnosis 
in accordance with DSM-IV, and is 
specifically to provide an opinion 
as to the degree to which the 
veteran's service-connected 
dysthymia affects his employability.  
Such opinion is to be provided in 
relation to the veteran's abilities 
as affected solely by his service-
connected dysthymia, without 
relating his employability to other 
influences such as non-service-
connected disabilities and the local 
job market.  

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide medical 
opinions.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2006).  

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of all information 
or evidence received, and taking 
into appropriate account the 
regulatory changes affecting the 
rating criteria for dysthymia that 
took effect during the course of 
this claim.  This should include 
consideration of each set of older 
rating criteria from their effective 
dates to the present as required by 
the joint motion.  The RO should 
also adjudicate the veteran's claim 
for a total disability rating based 
on individual unemployability 
(TDIU).  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

